DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearon et al. (US 20080204958).

    PNG
    media_image1.png
    362
    504
    media_image1.png
    Greyscale

With respect to claim 1, figs. 1 of discloses a power switch circuit with current sensing, coupled between an input voltage (Vin) and an output terminal (Vout), the power switch circuit comprising: a power switch (105), coupled to the input voltage (Vin); a first sensing switch (110), coupled in series between the power switch and the output terminal, there being a first node (122) between the first sensing switch and the power switch; an adjusting circuit (118 and 125), coupled to the first node; and a second sensing switch (115), coupled between the adjusting circuit and the output terminal (Vout), wherein a control terminal of the power switch is coupled to a first control voltage (output of gate drive), control terminals of the first sensing switch (110) and the second sensing switch (115) are coupled to a second control voltage (BLOCKGATE BAR) different from the first control voltage.



Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (US 9791480).

    PNG
    media_image2.png
    359
    517
    media_image2.png
    Greyscale

993
    PNG
    media_image3.png
    434
    635
    media_image3.png
    Greyscale
   

With respect to claim 1, figs. 1 and  5 of Qin (US 9791480) discloses a power switch circuit with current sensing, coupled between an input voltage (V1) and an output terminal (V2), the power switch circuit comprising: a power switch (112), coupled to the input voltage (V1); a first sensing switch (114), coupled in series between the power switch and the output terminal, there being a first node (ND) between the first sensing switch and the power switch; an adjusting circuit (208, 210), coupled to the first node; and a second sensing switch (206), coupled between the adjusting circuit and the output terminal (V2), wherein a control terminal of the power switch is coupled to a first control voltage (DRV1), control terminals of the first sensing switch (114) and the second sensing switch (206) are coupled to a second control voltage (DRV2) different from the first control voltage.
 	With respect to claim 2, Qin (US 9791480)   discloses the power switch circuit of claim 1, further comprising: a voltage supply circuit (fig.1; 106), coupled to the control terminal of the power switch and the control terminal of the first sensing switch respectively, configured to generate the first control voltage (DRV1) and the second control voltage (DRV2) according to the input voltage.
 	With respect to claim 4, figs. 1 and 5 of Qin disclose the power switch circuit of claim 1, wherein the second control voltage (DRV2) has a fixed voltage value (Col 6, lines 35-43), so that the first sensing switch and the second sensing switch continue to be operated in a linear region.
 	With respect to claim 5, figs.1 and 5 of Qin disclose the power switch circuit of claim 1, wherein there is a second node between the adjusting circuit (208 and 210, 306 and 308) and the second sensing switch (206), and the adjusting circuit comprises: an error amplifier (308), having two input terminals coupled to the first node (ND) and the second node (via 306) respectively; and a third sensing switch (212), having a control terminal coupled to an output terminal of the error amplifier and one terminal of the third sensing switch being coupled to the second node.
 	With respect to claim 6, Qin discloses the power switch circuit of claim 1, wherein the second sensing switch (206) and the first sensing switch (114) match and the second sensing switch generates a sensing signal according to an output current of the output terminal (V2).
 	With respect to claim 7, Qin discloses the power switch circuit of claim 6,  further comprising: a current limiting circuit (106) coupled to the control terminal of the power switch and a reference voltage (VsubO or VCS), configured to provide a current limiting signal (Col 4, lines 47-67 and Col. 5, lines 1-5) to the control terminal of the power switch according to a sensing voltage related to the sensing signal and the reference voltage to limit the output current (IL).

 	With respect to claim 8, Qin discloses the power switch circuit of claim 1. further comprising: a current duplication circuit (210 and 306 are a mirror) coupled to the second sensing switch configured to provide a sensing current according to a sensing signal generated by the second sensing switch (206).
 	With respect to claim 9, fig. 5 of Qin discloses the power switch circuit of claim 8, further comprising: a sensing resistor (508), coupled between the current duplication circuit and a ground terminal, configured to convert the sensing current into a sensing voltage (VD) and provide the sensing voltage to a current limiting circuit (IL current is limited through 116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 9791480) in view of Qin (US 8937467).
 	With respect to claim 3, figs. 1 and 5 of Qin ‘480 discloses the power switch circuit of claim 2,  but fails to disclose further comprising: a current source, coupled between the voltage supply circuit and the control terminal of the power switch, configured to receive the first control voltage and provide a current to the power switch.
 	

    PNG
    media_image4.png
    323
    405
    media_image4.png
    Greyscale

Figure 2 of Qin ‘467 discloses a driver for a power switch circuit having a current source (Q11), coupled between the voltage supply circuit (V1) and the control terminal of the power switch, configured to receive the first control voltage (CTL1) and provide a current to the power switch (1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the driver/compensator of ‘467 in the circuit of ‘480 to better to describe the invention and for the purpose of sourcing/sinking the voltage in a regulator.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849